Case 1:21-cv-01712-BPG Document1 Filed 07/09/21 Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT CUMMINS 7

117 Paradise Drive

Harve de Grace, Maryland 21078 7

And 2

MELISSA CUMMINS &

117 Paradise Drive

Harve de Grace, Maryland 21078 *

Plaintiffs, 7 Case No.
V. 2 Removed from the Cireuit Court

of Anne Arundel County, Maryland
7 Case No. C-02-CV-21-000765

NATIONAL RAILROAD PASSENGER *

CORPORATION

1 Massachusetts Avenue, NW *
Fifth Floor, Office 553

Washington, DC 20002 *
And i
MARYLAND TRANSIT ae
ADMINISTRATION

6 Saint Paul Street i

Baltimore, Maryland 21202

Defendants.
*

menue EREEEREH HESS IOP ROH ASHES EIA EERE RES ERE IGEE SEES EES ESS

NOTICE OF REMOVAL
Pursuant to 28 U.S.C. sections 1331, 1349, and 1441(a), National Railroad Passenger
Corporation (hereinafter “Defendant” or “Amtrak”), by its undersigned counsel, hereby notices
the removal of this action to the United States District Court for the District of Maryland. As

grounds for this removal, Amtrak states as follows:

EXHIBIT

_

tabbles*
Case 1:21-cv-01712-BPG Document1 Filed 07/09/21 Page 2of5

1. On or about June 8, 2021, Plaintiffs, Robert Cummins and Melissa Cummins
(“Plaintiffs”) commenced this action against Defendants Amtrak and Maryland Transit
Administration by filing a Complaint in the Circuit Court for Anne Arundel County, Maryland.
Plaintiffs’ Complaint was assigned Case No. C-02-CV-21-000765 (hereinafter, the “State Court
Action’).

2. Defendant Amtrak was served a copy of the Summons and Complaint on or about
June 17, 2021.

3. Pursuant to 28 U.S.C. section 1349, “[t]he district courts shall not have
jurisdiction of any civil action by or against any corporation upon the ground that it was
incorporated by or under an Act of Congress, unless the United States is the owner of more than
one-half of its capital stock.” (Emphasis added.) As NRPC was created by an Act of Congress’
and a majority of the capital stock of NRPC is owned by the United States,” the federal courts
have subject matter jurisdiction over any action involving NRPC, assuming the procedural
requirements for removal have been followed. Aliotta v. National Railroad Passenger Corp.,
315 F.3d 756, 758 n.1 (7th Cir. 2003) (explaining that pursuant to 28 U.S.C. sections 1331 and
1349, “federal courts have jurisdiction over all cases involving Amtrak, regardless of the cause
of action”); Maryland Transit Admin. v. AMTRAK, 372 F. Supp. 2d 478, 479 n.2 (D. Md. 2005)
(noting that, as Amtrak was organized under the Rail Passenger Act of 1970 and as the United
States owns more than half its stock, subject matter jurisdiction was proper under 28 U.S.C.

sections 1331 and 1349); Estate of Wright v. Illinois Central Railroad, 831 F. Supp. 574 , 574

 

1 Amtrak was created by the Rail Passenger Services Act of 1970. See 49 U.S.C. § 24101 et seq.

, The United States government, through its Department of Transportation, owns all of Amtrak's
issued and outstanding preferred stock. See National Railroad Passenger Corporation and Subsidiaries
Consolidated Financial Statements at Note 2.
Case 1:21-cv-01712-BPG Document1 Filed 07/09/21 Page 3of5

(S.D. Miss. 1993) (denying motion to remand; noting that Amtrak was created by an Act of
Congress and that the United States owns greater than fifty percent of Amtrak’s capital stock).

4. Pursuant to 28 U.S.C. section 1441 (a), any civil action over which the federal
courts have original jurisdiction, but which is brought in state court, may be removed to the
district court of the United States that embraces the place where such action is pending. This
removal is to the District Court of the United States of Maryland, the jurisdiction where the State
Court Action is pending.

5. This Notice of Removal is being filed within 30 days after Amtrak was served
with a summons and complaint in this action. Accordingly, this Notice of Removal is timely
filed pursuant to 28 U.S.C. section 1446 (b).

6. Co-Defendant Maryland Transit Administration has consented to the removal of
this action and will file a Consent to Removal with its Answer to the Complaint.

7. Pursuant to 28 U.S.C. section 1446 (a), a true and legible copy of all process,
pleadings, and orders served in the State Court Action as of this date are attached hereto as
Exhibit A.

8. A Notice of Filing of Notice of Removal, attaching a copy of this Notice of
Removal, is being filed on this date with the Clerk of the Circuit Court of Maryland for Anne
Arundel County, and is being served on Plaintiff's counsel as required by 28 U.S.C. Section
1446 (d). A copy (without attachments) of the Notice of Filing of Notice of Removal filed in the
State Court Action is attached hereto as Exhibit B.

WHEREFORE, Defendant National Railroad Passenger Corporation respectfully requests
that this Notice of Removal be accepted and that the State Court Action be removed to the

United States District Court of Maryland.
Cc :21-Cv-
ase 1:21-cv-01712-BPG Document1 Filed 07/09/21 Page 4of5

Dated: July 9, 2021

"7 () submitted,

Vp

J. Christopher Nosher, Esq. (Xo. 28825)
Carlos A. Uria, Esq. (No. 19784)
Kiernan Trebach LLP

One Park Place, Suite 425

Annapolis, Maryland 21401

Telephone: (443) 263-2800

Facsimile: (443) 263-2935

Email: cnosher@kiernantrebach.com
Email: auria@kiernantrebach.com

Counsel for Defendant,
National Railroad Passenger Corporation
Ca :21-cv-
se 1:21-cv-01712-BPG Document1 Filed 07/09/21 Page5of5

IN THE UNITED STATES DISTRICT COURT OF MARYLAND

ROBERT CUMMINS, ef al., *
Plaintiffs, Ss Case No.
Vv. + Removed from the Circuit Court

of Anne Arundel County, Maryland
NATIONAL RAILROAD PASSENGER * Case No. C-02-CV-21-0007 65
CORPORATION, et al.,

*

Defendants.
*

cccaumwunnnennnansentsiseeen sedi heen tH4 500 0140S ETE SSS

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 9th day of July 2021, a copy of the foregoing Notice of
Removal, which was filed electronically in this case on this 9" day of July, 2021, and was sent via

First-Class mail, postage prepaid, to:

Ryan S. Perlin, Esquire Maryland Transit Administration
Gregory G. Hopper, Esquire c/o Holly Arnold, Acting Administrator
Bekman, Marder, Hopper, 6 St. Paul Street

Malarkey & Perlin, LLC Baltimore, Maryland 21202
1829 Reisterstown Road, Suite 200 Co-Defendant
Baltimore, Maryland 21208
Counsel for Plaintiffs

   
    

J. Christopher Nosher, Esq. (No. 28825)
Carlos A. Uria, Esq. (No. 19784)
Kiernan Trebach LLP

One Park Place, Suite 425
Annapolis, Maryland 21401
Telephone: (443) 263-2800
Facsimile: (443) 263-2935

Email: cnosher@kiernantrebach.com
Email: auria@kiernantrebach.com
Counsel for Defendant,

National Railroad Passenger Corporation
